DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 4, 6, 7, 10, 12-14, 21, 22 and 31-38 are pending, claims 2, 5, 8, 9, 11, 15-20 and 23-29 having been cancelled, claims 21, 22 and 31-34 having been withdrawn and claims 35-38 having been newly added.  Applicant's response filed May 13, 2021 is acknowledged.
Claims 1, 3, 4, 6, 7, 10, 12-14, 30 and 35-38 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 3, 4, 6-8, 10, 12,-14 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 13, 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract).
As to claim 1, Titus discloses an object comprising an UV emitting element wherein the UV emitting element comprises one or more light sources and is configured to emit UV radiation in a direction away from an external surface of the object to irradiate with the UV radiation a portion of the 
Titus does not explicitly disclose that the object further comprises a water switch wherein the water switch is connected in an electrical circuit in series with a power source and the UV light emitting element and wherein the water switch is configured to be closed by the water, wherein the water itself can be a conductor in the electrical circuit between the power source and the UV light emitting element so as to complete the electrical circuit and provide power from the power source through the water to 
As to claim 6, Titus discloses that the UV emitting element can be attached to the external surface (see, e.g., Titus Fig. 8, ref.#27 attached to the external surface of the hydrophone, Fig. 9, ref.#34 attached to the external surface of the grating, Fig. 3, light attached to the external surface of reflector).
As to claim 7, Titus discloses that the UV emitting element can comprise a UV radiation escape surface and wherein the UV escape surface is configured as part of said external surface of the object (see, e.g., Titus Fig. 8, ref.#27 attached to the external surface of the hydrophone to allow UV radiation 
As to claim 13, Titus discloses that the object can comprise a UV radiation escape surface through which the UV light passes from the UV light emitting element and wherein the UV radiation escape surface is provided to the external surface of the object at a position which is permanently under a water line of the water during use of the object (see, e.g., Titus Fig. 8, ref.#27 attached to the external surface of the hydrophone to allow UV radiation to irradiate the hydrophone, Fig. 9, ref.#34 attached to the external surface of the grating to allow UV radiation to irradiate the grating, Fig. 2, ref. 12 or 19).  It is also noted that the recitation “permanently under a water line of the water during use of the object” is an intended use limitation. 
As to claim 14, Titus discloses that the UV emitting element can be configured to provide at least 80% of the power of the UV radiation in a direction within an angle of 0-90 degrees from a perpendicular to the earth’s surface and in a direction below the object, relative to the object during its use (see, e.g., Titus Fig. 8, ref.#27 and Fig. 9, ref.#34 disclosing that the UV light emitting element is capable of providing at least 80% of the power of the UV radiation in a direction within an angle of 0-90 degrees from a perpendicular to the earth’s surface and in a direction below the object, relative to the object during its use where it is noted that said recitation is an intended use limitation).
As to claim 30, both Vorhees and Maiden disclose that the water switch is located at a height which is higher with respect to a water line of the water than the UV radiation escape surface (see Vorhees Fig. 3b, ref.#67; Maiden Fig. 1, ref.#115).  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C); Vorhees col. 6, lines 39-42 disclosing that the location of the switch is a matter of obvious design choice).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2010/0155339 to Gunter.
Titus, Vorhees, Maiden, Ford and Xu are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 3 and 4, the combination of Titus, Vorhees, Maiden, Ford and Xu does not explicitly disclose that the object further comprises a local energy harvesting system wherein the local energy harvesting system is configured to harvest electrical energy and to provide said harvested electrical energy to said UV light emitting element and wherein the local energy harvesting system is selected from the group consisting of a solar cell, a turbine operating in water and a piezoelectric element operating on a pressure of waves. Gunter discloses that it is known in the art to use a solar power to power a UV disinfection system (see Gunter Abstract).  It would have been obvious to one of ordinary skill in the art to use a solar cell to provide energy to the UV system of Titus/Vorhees/Maiden/Ford/Xu in order to harness and use an abundant renewable source of energy (Gunter paragraph [0075]).

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2011/0210273 to Kurt et al.
Titus, Vorhees, Maiden, Ford and Xu are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Titus, Vorhees, Maiden, Ford and Xu does not explicitly disclose that the UV emitting element comprises a luminescent material configured to absorb part of the UV radiation and convert into visible luminescent material light, wherein the light source and said luminescent material are configured to provide said visible luminescent material light emanating in a direction away from the external surface. Use of luminescent material to absorb part of the UV radiation and convert into visible luminescent material light is known in the art (see Kurt paragraph [0030]). It would have been obvious to one of ordinary skill in the art at the time of filing to include said luminescent material into the UV emitting element to emanate visible light in a direction away from the external surface as disclosed by Kurt for improving safety by preventing inadvertent, unnoticed exposure to UV light (see Kurt paragraph [0030]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2010/0164344 to Boerner et al., U.S. Patent No. 6,967,337 to Fonowich and/or U.S. Patent No. 5,147,532 to Leek, Jr. (as evidenced by U.S. Patent App. Pub. No. 2011/0210273 to Kurt et al.).
Titus, Vorhees, Maiden, Ford and Xu are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, the combination of Titus, Vorhees, Maiden, Ford and Xu does not explicitly disclose does not explicitly disclose that the object further comprises a visible light emitting device, wherein the visible light emitting device is connected in series with the UV light emitting element and is configured to provide visible light emanating as a light beam in a direction away from the .

Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Titus does not disclose an object with a UV light emitting element configured to emit UV radiation in a direction away from an external surface of the object as amended by Applicant, the term “object” is an extremely broad term (“something material that may be perceived by the senses) and as such, the claims are extremely broad under the broadest reasonable interpretation standard.  As discussed in the above rejection, Titus discloses various objects with a UV light emitting element configured to emit UV radiation in a direction away from an external surface of the object.  For example, Titus Fig. 1 discloses an assembly 3 with a UV light emitting element 10 to emit UV radiation in a direction away from an external surface of the object.  Regarding Fig. 8, even if one were to accept Applicant’s argument that the hydrophone is separate from the UV light, Titus Fig. 8 discloses reflector 28 (read as an object) with a UV light emitting element 27 to emit UV radiation in a direction away from an external surface of the object.  Titus Fig. 9 discloses an anti-fouling system 31 .

Allowable Subject Matter
Claims 35-38 are allowed for the reasons provided in the previous Office Action, which are hereby incorporated in full.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714